EXHIBIT 10.38


AMENDMENT NO. 1 TO
EMPLOYMENT AGREEMENT
 
This Amendment No. 1 dated as of December 16, 2010 (“Amendment No. 1”) by and
between TheStreet.com, Inc., a Delaware corporation (the “Company”), and James
Cramer (“Cramer”), amends the Employment Agreement dated as of December 10, 2010
(the “Employment Agreement”) between the parties.
 
WHEREAS, the parties desire to amend the Employment Agreement as set forth
below;
 
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by each party, the parties agree as follows:


1.           Section 2(b)(ii) of the Employment Agreement is hereby amended and
restated to read in its entirety as follows:


“(ii)           (a)  The Company shall pay Cramer each calendar month during the
Term, on the Company’s regular payroll payment dates, an advance against the
Royalty related to such calendar month (each such payment, an “Advance”).  All
applicable withholding taxes shall be deducted from payments of the
Advance.  The Company may keep the amount of such Advance constant during each
calendar quarter.  The Company shall determine the amount of the Advance in good
faith, with a goal to achieve a result in which the aggregate Advances paid
during a calendar quarter will be approximately ninety percent (90%) of the
Royalty earned during the calendar quarter.


(b)  Within forty-five (45) days of the end of each calendar quarter, the
Company shall deliver Cramer a statement setting forth in reasonable detail the
calculation of Total Net Revenues for such calendar quarter (the “Royalty
Statement” for such calendar quarter), together with payment of the Quarterly
True-Up Amount (as defined below).  All applicable withholding taxes shall be
deducted from payments of the Quarterly True-Up Amount.  The Royalty Statements
shall be confidential information of the Company as described in Section 6
hereof.  The “Quarterly True-Up Amount” with respect to a calendar quarter shall
be the amount, if any, by which the Royalty earned during the calendar quarter
exceeds the aggregate Advance payments made during the calendar quarter.  In the
event the aggregate Advance payments made during a calendar quarter exceed the
Royalty earned during the calendar quarter, the Company shall recoup such excess
by means of reducing the next one or more Advance payments (or Royalty payments,
in the event a party gives notice in accordance with Section 2(b)(ii)(c) below).


(c)  Either party may at any time give written notice to the other party, not
less than thirty (30) days before the end of a calendar quarter, stating that it
desires to discontinue the payments of Advances and Quarterly True-Up Amounts
described in Section 2(b)(ii)(a)-(b) above, and commence payments of monthly
Royalty amounts as described in Section 2(b)(ii)(c)(i) below.  In the event such
a notice is given,


(i)  Section 2(b)(ii)(a) shall be deemed amended and restated at the end of such
calendar quarter to read as follows (for avoidance of doubt, such amendment
shall apply prospectively and shall not have retroactive application):  “Within
thirty (30) days of the end of each calendar month during the Term, the Company
shall deliver Cramer a statement setting forth in reasonable detail the
calculation of Total Net Revenues for such calendar month (the “Royalty
Statement” for such calendar month), together with payment of the Royalty
related thereto (such payment subject to tax withholding as provided
herein).  The Royalty Statements shall be confidential information of the
Company as described in Section 6 hereof.”; and


(ii)  Section 2(b)(ii)(b) shall be inapplicable after the payment of the
Quarterly True-Up Amount for such calendar quarter (or recoupment as provided in
the last sentence of Section 2(b)(ii)(b)).”

 
1

--------------------------------------------------------------------------------

 

2.           Section 2(b)(iii) of the Employment Agreement is hereby amended as
follows:  the phrase “(iii)  After payment of the monthly Royalty related to the
month of December of each calendar year of the Term (the date of such payment,
the “December Royalty Payment Date”), if the aggregate Royalty payments the
Company made to Cramer with respect to Total Net Revenues for such calendar
year” is amended to read as follows:


“(iii)  After either (a) payment of the Quarterly True-Up Amount related to the
fourth calendar quarter of a calendar year of the Term or (b) payment of the
monthly Royalty related to the month of December of a calendar year of the Term,
in the event that no Advances were made during the fourth calendar quarter of
such calendar year as a result of notice having been given pursuant to Section
2(b)(ii)(c) (the date of such payment under either clause (a) or clause (b) of
this Section 2(b)(iii), the “December Royalty Payment Date”), if the aggregate
Royalty, Advance and Quarterly True-Up Amount payments the Company made to
Cramer with respect to Total Net Revenues for such calendar year”


3.           Except as may be expressly amended as set forth above, the
Employment Agreement and other existing agreements between you and the Company
shall remain unmodified and in full force and effect (it being understood,
however, that the Employment Agreement is not effective until January 1, 2011,
in accordance with its terms).
 
IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 1 as of the
date first written above.
 
THESTREET.COM, INC.
 
By: /s/ Daryl Otte
 
Daryl Otte
 
Chief Executive Officer
 
/s/ James Cramer
 
James Cramer
 



 
2

--------------------------------------------------------------------------------

 
